AO 245B (CASDRev. 08/13) Judgment in a Criminal Case                                                             FILED
                                      UNITED STATES DISTRICT COUR''                                              OCT 0 5 2018
                                                                                                           CLERK. IJ.S O!STfiiC:i cou~~
                                         SOUTHERN DISTRICT OF CALIFORNIA                                SOUTHERNJJSTRljT OF C.:.L·FoR~IA

             UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL
                                                                                                        BY
                                                                                                                       .•.
                                                                                                                       ...          OEilL..TY


                                 v.                                 (For Offenses Committed On or After November 1, 1987)
               JAZMIN RUIZ-SANCHEZ (1)
                                                                       Case Number:          18CR1978-JLS

                                                                    Charles Halligan Adair
                                                                    Defendant's Attorney
REGISTRATION NO.                 68288298



lZI pleaded guilty to count(s)         1 of the Information

D was found guilty on count( s)
    after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                          Count
Title & Section                   Nature of Offense                                                                      Number(s)
21USC952, 960                     Importation of Methamphetamine                                                               1




    The defendant is sentenced as provided in pages 2 through                 4            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)                                                    is          dismissed on the motion of the United States.

lZI Assessment : $100 imposed


lZI No fine                D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                                                                        18CR1978-JLS
/   AO 245B {CASD Rev. 08/13) Judgment in a Criminal Case

    DEFENDANT:                JAZMIN RUIZ-SANCHEZ (I)                                                  Judgment - Page 2 of 4
    CASE NUMBER:              l 8CRI 978-JLS

                                                     IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     Thirty-Seven (37) Months




     D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     Ill   The court makes the following recommendations to the Bureau of Prisons:
              1. Provide medical treatment in a facility located in the Southwest Region of the United States




     D     The defendant is remanded to the custody of the United States Marshal.

     D     The defendant shall surrender to the United States Marshal for this district:
           D     at _ _ _ _ _ _ _ _ AM.
           D     as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     D
           Prisons:
           D     on or before
           D     as notified by the United States Marshal.
           D     as notified by the Probation or Pretrial Services Office.

                                                           RETURN
     I have executed this judgment as follows:

           Defendant delivered on


    at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL

                                        By                     DEPUTY UNITED STATES MARSHAL




                                                                                                            18CR1978-JLS
        AO 245B (CASO Rev. 08/13) Judgment in a Criminal Case
I

        DEFENDANT:                      JAZMIN RUIZ-SANCHEZ (1)                                                                       Judgment - Page 3 of 4
        CASE NUMBER:                    18CRI 978-JLS


                                                                SUPERVISED RELEASE
    Upon release from imprisonment, the defendant shall be on supervised release for a term of:
    Five (5) Years



         The defendant shall report to the probation office in the district to which the defendant is released within 72 hours ofrelease from the
    custody of the Bureau of Prisons unless removed from the United States.
    The defendant shall not commit another federal, state or local crime.
    For offenses committed on or after September 13, 1994:
    The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
    substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisomnent and at least two periodic drug tests
    thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
    term of supervision, unless otherwise ordered by court.
              The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
              snbstance abuse. (Check, if applicable.)
              The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
              The defendant shall cooperate in the collection ofa DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
              Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
              The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
    D         seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
              resides, works, is a student, or was convicted ofa qualifying offense. (Check if applicable.)
    D         The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

              If this judgment imposes a fme or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
         such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
         Payments set forth in this judgment.
             The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
         with any special conditions imposed.
                                               STANDARD CONDITIONS OF SUPERVISION
         1)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
         2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
         3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
         4)     the defendant shall support his or her dependents and meet other family responsibilities;
         5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
                reasons;
         6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
         7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
                any paraphernalia related to any controlled substances, except as prescribed by a physician;
         8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
         9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
                unless granted permission to do so by the probation officer;
         10)    the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
                observed in plain view of the probation officer;
         11)    the defendant shall notify the probation officer within seventy~two hours of being arrested or questioned by a law enforcement officer;
         12)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the pennission of
                the court; and
         13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
                personal history or characteristics and shall permit the probation officer to make such notifications and to confinn the defendant's compliance
                with such notification requirement.


                                                                                                                                             18CR1978-JLS
AO 245B (CASO Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:            JAZMIN RUIZ-SANCHEZ (I)                                             Judgment - Page 4 of 4
CASE NUMBER:          18CR1978-JLS


                              SPECIAL CONDITIONS OF SUPERVISION


   1. If deported, excluded or allowed to voluntary return to country of origin, not reenter the United States
      illegally and report to the probation officer within 24 hours of any reentry into the United States;
      supervision waived upon deportation, exclusion, or voluntary departure.




                                                                                               l 8CR1978-JLS
